EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Opexa Therapeutics, Inc. (the “Company”) on Form 10-K for the period ending December31, 2015 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, I, Neil K. Warma, Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 15, 2016 By: /s/Neil K. Warma Neil K. Warma Neil K. Warma Acting Chief Financial Officer (Principal Financial and Accounting Officer)
